Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 11/22/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claim(s) 1-2, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Fan et al. (CN 211531292 U).
Re claim 1:  Fan et al. teaches a speaker device (figures 1-2 and corresponding disclosure), comprising a frame (1), and a vibration unit (2) and a magnetic circuit unit (3) respectively held to the frame, wherein
the vibration unit comprises a diaphragm (21) held to the frame (“fixed to the basin frame”), a voice coil (22) driving the diaphragm to vibrate and produce sound, and a holder (23); the holder comprises a holder body that is ring-shaped (see figure 2)
and fixed to the diaphragm (“bottom wall 231 fixed to the diaphragm”), a first connecting portion (2321) extending from an outer periphery of the holder body in a direction away from the diaphragm and a second connecting portion (2322) extending from an inner periphery of the holder body in the direction away from the diaphragm; the voice coil
is fixed to the second connecting portion (“connected to one end of the voice coil”), and comprises a pair of first sides (two short sides) and a pair of second sides  (two long sides) connected between the pair of first sides; one of the pair of first sides is provided with an elastic support member (24); one end of the elastic support member is fixed to the frame (“first fixing portion 2411 fixed to the side of the basin frame”), and another
end of the elastic support member is fixed to the first connecting portion (“second fixing portion 2411 fixed to the end of the first side wall 2321”); and the holder body is
provided with a hollow area (see figure 2).
Re claim 2:  Fan et al. teaches a magnetic circuit that includes yoke (31), a main magnetic body (32) and an auxiliary magnetic body (33) comprised of first and second magnetic portions (short sides and long sides) and formed with a gap (30), a pole plate (34) and an upper splint covering (35) arranged as set forth
Re claim 7: as seen from figure 2, magnet (33) is formed into one piece
Re claim 8: note that magnet (33) includes two short side portions spaced from one another and two long side portions that are spaced from one another.
Re claim 9: as seen from figures 2 and 3 the first magnetic portion in located in an accommodating space and the elastic support includes an auxiliary portion (25) having an avoiding with the extension portion extending into the groove and the first connecting portion having a notch that avoids the extension portion.
Re claim 10: As seen from the arrangement of figures 2 and 3note auxiliary diaphragm (25) has a portion that is fixed to frame (1) through elastic member (24)and a second portion connected to the first connecting portion with a suspension portion therebetween with the avoiding groove extending onto the suspension portion from a side of the second fixing portion
Allowable Subject Matter
7. 	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
8. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed speaker device including in combination the features of claim 2/1 that additionally includes at least one boss on the upper splint which includes an orthographic projection at the location as set forth in claim 3 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 4-6 depend upon those features of claim 3/2/1.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lui et al. (2020/0213747 A1) teaches a similar arrangement that includes an orthographic projection however this projection is not located in the arrangement as set forth in claim 3. Liu et al. (US 2020/0213748 A1),  Zhang and Huang each teach a speaker arrangement having some similar elements to the claimed invention, however do not teach the allowable features as noted above. 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





		






						




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/10/22